Case 19-14804   Doc 39   Filed 10/09/19 Entered 10/09/19 13:18:49   Desc Main
                           Document     Page 1 of 9
Case 19-14804   Doc 39   Filed 10/09/19 Entered 10/09/19 13:18:49   Desc Main
                           Document     Page 2 of 9
Case 19-14804   Doc 39   Filed 10/09/19 Entered 10/09/19 13:18:49   Desc Main
                           Document     Page 3 of 9
Case 19-14804   Doc 39   Filed 10/09/19 Entered 10/09/19 13:18:49   Desc Main
                           Document     Page 4 of 9
Case 19-14804   Doc 39   Filed 10/09/19 Entered 10/09/19 13:18:49   Desc Main
                           Document     Page 5 of 9
Case 19-14804   Doc 39   Filed 10/09/19 Entered 10/09/19 13:18:49   Desc Main
                           Document     Page 6 of 9
Case 19-14804   Doc 39   Filed 10/09/19 Entered 10/09/19 13:18:49   Desc Main
                           Document     Page 7 of 9
    Case 19-14804   Doc 39   Filed 10/09/19 Entered 10/09/19 13:18:49   Desc Main
                               Document     Page 8 of 9








Case 19-14804   Doc 39   Filed 10/09/19 Entered 10/09/19 13:18:49   Desc Main
                           Document     Page 9 of 9
